
	
		I
		112th CONGRESS
		2d Session
		H. R. 5833
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase burial
		  benefits for veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Burial Benefits Improvement
			 Act of 2012.
		2.Increase in
			 burial benefits for veterans
			(a)Burial and
			 funeral expenses(1)Section 2302(a) of title
			 38, United States Code, is amended by striking $300 and
			 inserting $3,000 (as increased from time to time under section 5312(a)
			 of this title).
				(2)Section 2303(a)(1)(A) of such title
			 is amended by striking $700 and inserting
			 $3,000.
				(3)Section 2307 of such title is amended
			 by striking $2,000, and inserting $4,000 (as increased
			 from time to time under section 5312(a) of this title),.
				(b)Plot
			 allowanceSection 2303(b) of such title is amended—
				(1)in paragraph (1),
			 by striking $700 and inserting $800; and
				(2)in paragraph (2),
			 by striking $700 the second place it appears and inserting
			 $800.
				(c)Annual
			 adjustmentSection 5312(a) of such title is amended by striking
			 and each rate of monthly allowance paid under section 1805 of this
			 title, and inserting each rate of monthly allowance paid under
			 section 1805 of this title, each rate of burial and funeral expenses provided
			 for under sections 2302(a) and 2307 of this title, and each rate of plot
			 allowance provided for under section 2303(b) of this title,.
			(d)Effective
			 date(1)Except as provided in
			 paragraph (2), the amendments made by this section shall apply to deaths
			 occurring on or after the date of the enactment of this Act.
				(2)No adjustments shall be made under
			 section 5312(a) of title 38, United States Code, as amended by subsection (c),
			 for fiscal year 2012 for rates of burial and funeral expenses provided for
			 under sections 2302(a) and 2307 of title 38, United States Code.
				3.Restoration of veteran
			 plot allowance eligibility and headstone or marker allowance
			(a)Restoration of
			 plot allowance eligibility for veterans of any warSection
			 2303(b) of title 38, United States Code, is amended—
				(1)in the matter
			 preceding paragraph (1), by striking subsection (a) of this
			 section and all that follows through and who and
			 inserting the following: subsection (a), in the case of a veteran who is
			 eligible for a burial allowance under such subsection or under section 2302 of
			 this title, who was discharged from the active military, naval, or air service
			 for a disability incurred or aggravated in the line of duty, or who is a
			 veteran of any war and; and
				(2)in paragraph
			 (2)—
					(A)by striking
			 is eligible for a burial allowance under section 2302 of this title or
			 under subsection (a) of this section, or was discharged from the active
			 military, naval, or air service for a disability incurred or aggravated in line
			 of duty, and such veteran; and
					(B)by striking
			 clause (1) of this subsection and inserting paragraph
			 (1).
					(b)Restoration of
			 headstone or marker allowance
				(1)AllowanceSection
			 2306 of title 38, United States Code, is amended by adding at the end the
			 following new subsection:
					
						(h)In lieu of
				furnishing a headstone or marker under subsection (a)(2) or (b), the Secretary,
				in the Secretary’s discretion, having due regard for the circumstances in each
				case, may reimburse the person entitled to request such headstone or marker for
				the cost of acquiring a non-Government headstone or marker for placement in any
				cemetery other than a national cemetery in connection with the burial or
				memorialization of the deceased
				individual.
						.
				(2)Conforming
			 amendmentSubsection (g) of such section is amended by adding at
			 the end the following new paragraph:
					
						(4)Reimbursement may not be provided under
				subsection (h) for the cost of acquiring a non-Government headstone or marker
				in connection with the burial or memorialization of a person described in
				section 2411(b) of this
				title.
						.
				(3)Clerical
			 amendmentSubsection (a) of such section is amended by moving the
			 margin of each of paragraphs (1) through (5) by two ems to the right.
				(4)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to deaths occurring on or after the date of the enactment of this
			 Act.
				4.Expansion of
			 burial benefits for veterans
			(a)Homeless
			 veterans
				(1)In
			 generalChapter 23 of such title is amended by inserting after
			 section 2302 the following new section:
					
						2302A.Funeral
				expenses for homeless veterans not serving during wartime
							(a)Payment of
				funeral expensesThe
				Secretary, in the Secretary’s discretion, having due regard to the
				circumstances in each case, may pay a sum not exceeding the amount authorized
				under section 2302(a) of this title to such person as the Secretary prescribes
				to cover the burial and funeral expenses of a deceased veteran described in
				subsection (b) and the expense of preparing the body and transporting it to the
				place of burial.
							(b)Homeless
				veteranA deceased veteran described in this subsection is an
				individual—
								(1)whom the Secretary
				determines—
									(A)is a homeless
				veteran (as defined in section 2002(1) of this title);
									(B)has no next of kin
				or other person claiming the body of the deceased veteran; and
									(C)does not have
				available sufficient resources to cover burial and funeral expenses;
									(2)whose service in
				the Armed Forces was not during wartime; and
								(3)who was
				either—
									(A)discharged from the active military, naval,
				or air service under honorable conditions; or
									(B)died during a period deemed to be active
				military, naval, or air service under section 106(c) of this title.
									(c)Deductions(1)Except as provided in
				this subsection, no deduction shall be made from the burial allowance because
				of the veteran’s net assets at the time of the death of such veteran, or
				because of any contribution from any source toward the burial and funeral
				expenses (including transportation) unless the amount of expenses incurred is
				covered by the amount actually paid therefore by the United States, a State,
				any agency or political subdivision of the United States or of a State, or the
				employer of the deceased veteran.
								(2)No claim shall be allowed—
									(A)for more than the difference between the
				entire amount of the expenses incurred and an amount paid by the United States,
				a State, any agency or political subdivision of the United States or of a
				State, or the employer of the deceased veteran, as described in paragraph
				(1);
									(B)when the burial allowance would revert
				to the funds of a public or private organization or would discharge such an
				organization’s obligation without payment; or
									(C)in any case where payment of expenses
				of funeral, transportation, and interment for the veteran is made under any
				other Act.
									.
				
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2302 the following new item:
					
						
							2302A. Funeral expenses for homeless
				veterans not serving during
				wartime.
						
						.
				(b)Effective
			 dateThe amendment made by subsection (a)(1) shall apply to
			 deaths occurring on or after the date of the enactment of this Act.
			
